Citation Nr: 0819365	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO. 04-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the right hand and right fingers.

2. Entitlement to service connection for nerve damage, left 
ulnar neuropathy, to include as secondary to service-
connected left forearm laceration.

3. Entitlement to service connection for anxiety, to include 
as secondary to service-connected left forearm laceration.

4. Entitlement to service connection for hypertension, to 
include as secondary to service-connected left forearm 
laceration.

5. Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected left 
forearm laceration.

6. Entitlement to the service connection for arthritis of the 
right wrist, to include as secondary to service-connected 
left forearm laceration.

7. Entitlement to service connection for arthritis of the 
left shoulder, to include as secondary to service-connected 
left forearm laceration.

8. Entitlement to service connection for arthritis of the 
neck area, to include as secondary to service-connected left 
forearm laceration.

9. Entitlement to a compensable rating for left forearm 
laceration.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to October 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which continued the 
noncompensable (0 percent) rating for left forearm 
laceration, and denied service connection for arthritis of 
the left shoulder, arthritis of the cervical spine, arthritis 
of the right hand, right wrist, and fingers, nerve damage of 
the left ulnar, anxiety, hypertension, and diabetes mellitus. 
Jurisdiction of the appeal is now with the Chicago, Illinois 
RO.

In April 2006, the Board remanded to the RO the claims on 
appeal for further development. The RO completed all 
requested action and continued denial of the veteran's claims 
(as reflected in the January 2008 supplemental statement of 
the case (SSOC)) and returned the matters to the Board for 
further appellate consideration.

In July 1988, the RO denied the veteran's claim for service 
connection for arthritis of the right hand, which included 
consideration of his diagnosed arthritis of the right 
fingers. The decision then became final. In September 2002, 
the veteran submitted a claim for service connection for 
arthritis of the right hand and fingers. The RO adjudicated 
the claim as a new claim for service connection for arthritis 
in the right hand and fingers. The veteran appealed this 
decision to the Board and the RO certified to the Board the 
veteran's claim of service connection for arthritis of the 
right hand and fingers as a new claim. However, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue. 38 C.F.R. § 19.35.

While appellate proceedings thereafter ensued with a focus 
upon whether service connection is warranted for arthritis of 
the right hand and fingers, on a de novo basis, the veteran's 
claim submitted in September 2002 pertains to an issue that 
has previously been adjudicated in a final RO decision. 
Therefore, the issue to reopen the veteran's claim for 
service connection for arthritis of the right hand and 
fingers has been characterized as shown on the title page and 
will be discussed in further detail below.

The Board's decision on the claims for service connection for 
nerve damage, left ulnar neuropathy, anxiety, hypertension, 
diabetes mellitus, type II, arthritis of the right wrist, and 
arthritis of the neck area is set forth below. The petitions 
to reopen the claims for service connection for arthritis of 
the right hand and right fingers, the claims for service 
connection for arthritis of the left shoulder, and the claim 
for a compensable rating for left forearm laceration are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1. Nerve damage, left ulnar neuropathy has not been shown to 
have been incurred in or aggravated by service, nor secondary 
to a service-connected disability.

2. Anxiety has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.

3. Hypertension has not been shown to have been incurred in 
or aggravated by service, nor secondary to a service-
connected disability.

4. Diabetes mellitus, type II, has not been shown to have 
been incurred in or aggravated by service, nor secondary to a 
service-connected disability.

5. Arthritis of the right wrist has not been shown to have 
been incurred in or aggravated by service, nor secondary to a 
service-connected disability.

6. Arthritis of the neck area has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for nerve 
damage, left ulnar neuropathy, to include as secondary to a 
service-connected disability, have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2. The criteria to establish service connection for anxiety, 
to include as secondary to a service-connected disability, 
have not been met. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

3. The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

4. The criteria to establish service connection for diabetes 
mellitus, type II, to include as secondary to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

5. The criteria to establish service connection for arthritis 
of the right wrist, to include as secondary to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

6. The criteria to establish service connection for arthritis 
of the neck area, to include as secondary to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2005, after the original adjudication of the claims. This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims for 
service connection, to include as secondary to a service-
connected disability; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

Service connection may presumed, for certain chronic 
diseases, such as arthritis, diabetes mellitus, and 
hypertension, which are manifested to a compensable degree 
(10 percent for arthritis, diabetes mellitus, and 
hypertension) within a prescribed period after discharge from 
service (one year for arthritis, diabetes mellitus, and 
hypertension), even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Nerve Damage, Left Ulnar Neuropathy

The veteran contends that he has left ulnar neuropathy that 
is secondary to his service-connected left forearm 
laceration. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

An April 1988 VA examination report shows diagnoses of 
relatively mild axonotmesis of left ulnar nerve and sensory 
neuropathy of the left upper extremity.

In a November 2002 VA examination report, the physician noted 
that she had reviewed the veteran's computerized patient 
record system prior to examination. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). She 
further noted that a nerve conduction study was obtained and 
indicated tardy ulnar nerve palsy in the left ulnar nerve and 
axonal neuropathy of the right ulnar nerve. Due to the 
location of the laceration, the physician stated that any 
nerve impairment with the ulnar nerve in the left arm was not 
attributed to the service-connected laceration. The physician 
further stated that the majority of the veteran's symptoms 
were related to arthralgia rather than any residuals from the 
left forearm laceration.

A July 2003 medical record from a non-VA physician, P.O., 
M.D., shows diagnoses of left forearm injury, remote; history 
of spasm in left hand; and variable weakness.

An August 2003 non-VA electromyograph (EMG)/Nerve Study shows 
diagnoses of left upper extremity sensory, motor 
polyneuropathy; left ulnar neuropathy at the elbow; definite 
evidence of left cervical radiculopathy.

An August 2003 non-VA medical record from Dr. P.O. shows a 
diagnosis of left upper limb peripheral neuropathy that could 
be related to diabetes. Dr. P.O. stated that the findings 
were consistent with systemic neuropathy, possibly diabetic 
and ulnar neuropathy although he observed that the veteran 
might have superficial sensory neuropathy in relation to the 
scar on his forearm. In an October 2003 report, Dr. P.O. 
stated that it was at least as likely as not that the in-
service laceration resulted in ulnar neuropathy - he noted 
that the veteran might have superficial sensory neuropathy in 
relation to the scar on his forearm. He did not think that 
the superficial sensory neuropathy would have aggravated the 
diabetic neuropathy or ulnar neuropathy. In a June 2004 non-
VA medical record, S.M., M.D. stated that the damage to the 
nerves of the left upper extremity resulted from the in-
service left forearm laceration. 

However, on December 2003 VA examination, the examiner stated 
that the veteran had no objective evidence of ulnar nerve 
dysfunction that could be related to the service-connected 
left forearm laceration. On August 2004 VA examination, the 
examiner stated that the veteran appeared to have symptoms 
and EMG findings consistent with peripheral neuropathy.

In an October 2004 non-VA medical record, S.M., M.D. stated 
that the veteran's peripheral neuropathy of the left upper 
extremity was secondary to diabetes, which was due to the 
service-connected left forearm laceration.

On August 2006 VA examination, the physician noted that he 
had reviewed the veteran's entire claims file. Physical 
examination revealed that the veteran did not have any 
evidence of specific ulnar nerve neuropathy; however, the 
physician noted that he had general decreased sensation in 
the bilateral upper extremities. However, the physician 
observed that this symptom did not follow dermatomal 
distribution facet. The physician further stated that if 
tardy ulnar palsy was present, he strongly doubted that any 
kind of ulnar nerve palsy was secondary to the veteran's 
service-connected left forearm laceration, reasoning that the 
laceration was isolated to the dorsal surface of the forearm 
over the muscle wad and the ulnar nerve path was not 
transverse in the area of the in-service laceration. 
Therefore, the physician stated that the left ulnar 
neuropathy was not caused by the result of the left forearm 
laceration. He further stated that there was no Tinel in the 
left ulnar nerve on examination, and it was less likely to 
demonstrate ulnar nerve neuropathy.

Initially, the Board notes that the record is not clear 
whether the veteran has a current diagnosis of left ulnar 
neuropathy, as the December 2003 and August 2006 VA 
examination reports found no objective evidence of left ulnar 
neuropathy. However, the Board will grant the benefit of the 
doubt to the veteran on this issue of the existence of a 
disability - left ulnar neuropathy. 

However, the preponderance of the evidence is against a 
finding that the veteran's left ulnar neuropathy is secondary 
to his service-connected left forearm laceration or related 
to his service.

The record reflects conflicting medical opinions on the 
question of whether the veteran's left ulnar neuropathy is 
secondary to his service-connected left forearm laceration. 
As indicated above, the veteran has submitted medical 
opinions from his private physicians, Dr. P.O., and Dr. S.M., 
that state that the veteran's left ulnar neuropathy is 
secondary to his service-connected left forearm laceration. 
However, the claims file also includes opinions from VA 
examiners, dated in November 2002 and August 2006, that state 
that the veteran's left ulnar neuropathy is not related to 
his service-connected left forearm laceration.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board. See Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). However, the Board may not 
reject medical opinions based on its own medical judgment. 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991). The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

After review of the opinions and the medical evidence 
presented, the Board finds that the November 2002 and August 
2006 VA examiners' opinions constitute the most persuasive 
evidence on the medical nexus question. The November 2002 and 
August 2006 VA examiners provided rationale for their 
opinions, as they stated that the current nerve impairment of 
the left arm is not the same location as the in-service left 
forearm laceration, whereas Dr. P.O. and Dr. S.M. did not 
provide rationale for their opinion. Further, Dr. P.O. and 
Dr. S.M. have both also opined that the veteran's left upper 
extremity peripheral neuropathy is secondary to the veteran's 
diabetes (as shown in an August 2003 medical record and 
October 2004 medical record), for which the veteran is not in 
receipt of service connection. 

The November 2002 and August 2006 VA physicians based their 
opinion on both examination of the veteran and consideration 
of the documented medical history and assertions, and both 
provided a stated rationale for their opinions as to whether 
the veteran's left ulnar neuropathy is related to his 
service-connected left forearm laceration.

By contrast, although both Dr. P.O. and Dr. S.M. provided 
opinions that the veteran's left ulnar neuropathy is related 
to his service-connected left forearm laceration, neither 
physician provided a stated rationale or basis for the 
opinion. Further, the physicians have also opined that the 
veteran's left ulnar neuropathy is related to a nonservice-
connected disability (diabetes mellitus).

Moreover, regarding the opinions rendered by Dr. P.O. and Dr. 
S.M., the Board  points out that the fact that these 
physicians might treat the veteran on a regular basis-
without more-does not add significantly to the probative 
value of an opinion as to causal relationship. While such 
evidence is clearly material, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician. See, 
e.g., Winsett v. West, 11 Vet. App. 420 (1998), citing 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Therefore, as the more probative evidence-the November 2002 
and August 2006 VA examiners' opinions-support a finding 
that the veteran's left ulnar neuropathy is not related to 
his service-connected left forearm laceration-the Board 
finds that the most probative medical opinion evidence on the 
etiology of left ulnar neuropathy weighs against the claim.

Further, although the veteran claims that his left ulnar 
neuropathy is secondary to his service-connected left forearm 
laceration, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered whether the veteran's left 
ulnar neuropathy is directly related to his service. The 
service medical records are devoid or any complaint, 
treatment, or diagnosis of left ulnar neuropathy. Further, 
the first evidence of a diagnosis of left ulnar neuropathy is 
found in an April 1988 VA examination report, which is 
approximately 22 years after the veteran's discharge from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove that his left ulnar neuropathy 
resulted from his service. See Forshey v. West, 12 Vet. App. 
71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). 

For all the foregoing reasons, the claim for service 
connection for left ulnar neuropathy, to include as secondary 
to service-connected left forearm laceration, must be denied. 
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Anxiety

The veteran contends that he has anxiety that is secondary to 
his service-connected left forearm laceration. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

An August 1988 VA treatment record shows that the veteran 
complained of severe stress reaction resulting from conflicts 
he had with a supervisor at work. The diagnosis was 
adjustment disorder with physical complaints.

A May 1997 VA treatment record shows that the veteran had 
been under increased stress at work after filing an Equal 
Employment Opportunity (EEO) law suit.

A June 2004 non-VA medical record from S.M., M.D. states that 
the veteran had been exposed to chronic stress that was 
associated with his service-connected injury.

On September 2004 VA examination, after mental status 
examination, the examiner found no Axis I diagnosis.

A May 2006 VA treatment record shows that the veteran 
reported that his continuous struggle to receive compensation 
had caused his depression and suicidal ideation. The Axis I 
diagnosis was depression, not otherwise specified.

On December 2007 VA examination, the physician opined that it 
was much less likely as not that there was a relationship 
between the veteran's injury in service and his psychological 
symptoms. Based on chart review and claims file review, the 
physician stated that it appeared that other life stressors 
the veteran incurred during his life led to the current 
manifestation of depressive symptoms.

Although the September 2004 VA examiner found no Axis I 
diagnosis, the evidence shows that the veteran was diagnosed 
with adjustment disorder in August 1988 and the December 2007 
VA physician found that the veteran had depressive symptoms. 
Even with a finding that the veteran has a current 
psychological diagnosis, the most probative evidence supports 
a finding that his psychological disability is not secondary 
to his service-connected left forearm laceration or related 
to his service.

The record reflects conflicting medical opinions on the 
question of whether the veteran's psychiatric disorder, 
claimed as anxiety, is secondary to his service-connected 
left forearm laceration. The June 2004 non-VA physician, Dr. 
S.M., has stated that the veteran has chronic stress related 
to his service-connected injury. However, the December 2007 
VA physician opined that the veteran's psychiatric 
(depressive) symptoms are related to other life stressors and 
not related to his service-connected disability.

After review of the opinions and the medical evidence 
presented, the Board finds that the December 2007 VA 
physician's opinion constitutes the most persuasive evidence 
on the medical nexus question.

The December 2007 VA physician noted that he had reviewed the 
veteran's claims file. Based on this review, he opined that 
the veteran's psychiatric disorder was related to causes 
other than the veteran's service-connected left forearm 
laceration. This opinion appears more consistent with the 
documented evidentiary record. The record indicates that the 
veteran has complained on various occasions that his stress 
was related to his work and due to his inability to receive 
increased compensation from VA for his disabilities. The 
veteran's complaints of stress related to his work and 
frustration with the VA system is consistent with the 
December 2007 VA physician medical opinion.

As the June 2004 physician, Dr. S.M., did not provide 
rationale for his opinion that the veteran had been exposed 
to chronic stress associated with his service-connected 
injury, and the December 2007 VA physician based his opinion 
on review of the claims file and provided rationale for his 
opinion, the Board finds the December 2007 VA examiner's 
opinion to be more probative regarding whether the veteran's 
psychological disorder, claimed as anxiety, is secondary to 
his service-connected left forearm laceration. Hence, the 
probative medical opinion evidence preponderates against the 
veteran's claim.

Further, although the veteran claims that his psychological 
disorder, claimed as anxiety, is secondary to his service-
connected left forearm laceration, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered whether the veteran's anxiety is 
directly related to his service. The service medical records 
are devoid or any complaint, treatment, or diagnosis of 
anxiety. Further, the first evidence of a diagnosis of a 
psychological disorder is found in an August 1988 VA 
treatment record, which is approximately 22 years after the 
veteran's discharge from service. This gap in evidence 
constitutes negative evidence that tends to disprove that his 
left ulnar neuropathy resulted from his service. See Forshey, 
12 Vet. App. at 74; aff'd sub nom, Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).

For all the foregoing reasons, the claim for service 
connection for anxiety, to include as secondary to service-
connected left forearm laceration, must be denied. In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Hypertension and Diabetes Mellitus, Type II

The veteran contends that his hypertension and diabetes 
mellitus, type II is secondary to his service-connected left 
forearm laceration. Having considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

An April 1991 VA treatment record shows a diagnosis of 
hypertension. A May 1997 VA treatment record shows a 
diagnosis of diabetes mellitus. Therefore, the veteran is 
shown to have current disabilities of hypertension and 
diabetes mellitus. The remaining question is whether his 
hypertension and diabetes mellitus is related to his service-
connected left forearm laceration or directly related to his 
service.

A May 1997 VA treatment record shows that the veteran 
reported that he was under stress at work which caused his 
blood pressure to increase.

In a June 2004 medical record, S.M., M.D. stated that the 
veteran had been exposed to the type of chronic stress 
associated with his service-connected injury and such stress 
played a role in aggravation of his underlying condition, 
which included his hypertension. Accordingly, Dr. S.M. stated 
that there was a connection between the veteran's service-
connected injury and his hypertension. He also stated that 
the veteran had been under considerable stress over a period 
of many years, which resulted in the veteran overeating. 
Further, he stated that diabetes mellitus is connected to 
being overweight. Therefore, Dr. S.M. believed that the 
service-connected trauma did result in the type of chronic 
longstanding stress which, based on reasonable medical 
probability, did play a role in aggravation of the veteran's 
underlying conditions, which included his diabetes mellitus.

On August 2004 VA examination, the VA physician opined that 
it was not likely that the diabetes and hypertension were 
related to the service-connected left forearm laceration.

In October 2004, a non-VA physician, S.M., M.D., stated that 
the veteran had stress in his life due to his service-
connected disability and had developed obesity due to this 
stress. Therefore, he concluded that the diabetes that 
developed from the obesity was related to his service-
connected disability.

On December 2007 VA examination, the VA physician noted that 
he had reviewed the veteran's claims file. After review of 
the claims file, the physician opined that although it was 
true that chronic stress could result in hypertension and 
diabetes, the mental health evaluations that the veteran 
previously underwent show that he had depression, adjustment 
disorder, and psychosocial stressors due to financial 
restraints, being homeless, and being jobless. Further, the 
veteran had not been diagnosed with chronic stress. 
Therefore, the VA physician opined that it was less likely 
that the veteran's service-connected injury resulted in his 
hypertension and diabetes. He stated that it was more likely 
than not that the hypertension was essential in nature and 
that the diabetes was unrelated to the veteran's service-
connected injuries.

Based on the medical evidence, the Board finds that the 
evidence weighs against the veteran's claim. The June 2004 
and October 2004 non-VA physician, Dr. S.M., has opined that 
the veteran's hypertension and diabetes is a result of the 
veteran's stress related to his service-connected left 
forearm laceration. However, as noted previously in this 
decision, the veteran is not shown to have a psychiatric 
disorder that is secondary to his service-connected left 
forearm laceration. In contrast, the December 2007 VA 
physician reviewed the veteran's entire claims file, and 
based on this review, opined that the veteran's stress was 
caused by other factors than his service-connected left 
forearm laceration. As the December 2007 VA physician's 
medical opinion is based on review of the veteran's 
documented medical history and provided with rationale, this 
decision is more probative regarding the question of whether 
the veteran's hypertension and diabetes mellitus, type II is 
secondary to his service-connected left forearm laceration.

Regarding whether the veteran's hypertension and diabetes is 
directly related to his service, the service medical records 
are devoid for any complaints, treatment, or diagnoses of 
hypertension or diabetes mellitus, type II. Further, the 
first evidence of a diagnosis of either hypertension or 
diabetes mellitus, type II, is shown approximately 25 years 
after the veteran's discharge from service (hypertension) and 
approximately 31 years after his discharge from service 
(diabetes mellitus, type II). As these diagnoses are more 
than one year after the veteran's discharge from service, 
service connection on a presumptive basis as due to a chronic 
disability is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. Further, this gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran's current hypertension and diabetes 
mellitus, type II, resulted from his service. See Forshey, 12 
Vet. App. at 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002).

Further, although the veteran claims that his hypertension 
and diabetes mellitus, type II, are secondary to his service-
connected left forearm laceration, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu, 2 Vet. App. at 494.

For all the foregoing reasons, the claims for service 
connection for hypertension and diabetes mellitus, type II, 
to include as secondary to service-connected left forearm 
laceration, must be denied. In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not for application in the 
instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

Arthritis of the Right Wrist

The veteran contends that his arthritis of the right wrist is 
secondary to his service-connected left forearm laceration. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The service medical records are devoid for any complaint, 
treatment, or diagnosis of arthritis of the right wrist. 
Post-service, a June 2004 medical record from non-VA 
physician, S.M., M.D., shows a pertinent diagnosis of 
osteoarthritis of the right wrist.

Although the veteran is shown to have a current diagnosis of 
arthritis of the right wrist, the only competent medical 
opinion evidence supports a finding that his arthritis of the 
right wrist is not secondary to his service-connected left 
forearm laceration. An August 2006 VA physician diagnosed the 
veteran with right wrist degenerative joint disease and after 
review of the veteran's claims file and physical examination, 
opined that the degenerative joint disease of the veteran's 
wrist was not caused by the service-connected left forearm 
laceration. The physician reasoned that it was obvious that 
the veteran had degenerative joint disease throughout most of 
his joints and he suspected that the veteran's degenerative 
joint disease was a result of aging.

Further, there is no competent evidence showing that the 
veteran's arthritis of the right wrist is directly related to 
his service. The post-service diagnosis of arthritis of the 
right wrist was made approximately 38 years after the 
veteran's discharge from service and evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). Moreover, as the diagnosis for arthritis of the 
right wrist was rendered more than one year after the 
veteran's discharge from service, service connection on a 
presumptive basis as due to a chronic disability is not 
warranted. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Although the veteran asserts that there is a nexus between 
the arthritis of his right wrist and his service-connected 
left forearm laceration, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no evidence suggesting the current arthritis 
of the right wrist is related to any incident or event in 
service and the only competent medical opinion evidence shows 
that the veteran's arthritis of the right wrist is not 
related to his service-connected left forearm laceration. 
Therefore, the preponderance of the evidence is against the 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert, supra. 


Arthritis of the Neck

The veteran contends that his arthritis of the neck (cervical 
spine) is secondary to his service-connected left forearm 
laceration. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical records show that in July 1965, 
he complained of a stiff neck when turning his head to the 
right. Separation examination did not show any abnormalities 
of the spine.

Post-service, the first evidence of a disability of the 
cervical spine or neck is shown in June 2002, when a VA X-ray 
revealed spondyloarthritic changes of the spine.

On November 2002 VA examination, the VA physician opined that 
although the veteran had osteoarthritis of the neck, it was 
not secondary to the service-connected left forearm 
laceration.

In a June 2004 non-VA medical record from S.M., M.D., it was 
noted that the veteran reported that after his left forearm 
laceration injury in service, he experienced severe pain in 
his cervical spine. He further reported that after the injury 
in service, he noted symptoms intermittently over a period of 
years. The June 2004 diagnosis was osteoarthritis of the 
cervical spine. Dr. S.M. opined that there was no question 
that trauma was the onset of the arthritis.

On August 2006 VA examination, the VA physician noted that he 
had reviewed the veteran's claims file. After physical 
examination, the physician opined that the cervical spine 
degenerative joint disease was not caused by the service-
connected left forearm laceration. He further reasoned that 
the arthritis of the cervical spine was a result of aging as 
the veteran had degenerative joint disease throughout most of 
his joints. Further, the physician could find no evidence to 
demonstrate that the laceration over the extensor muscle of 
the left forearm would in any way result in degenerative 
joint disease of the cervical spine.

Based on the medical evidence, the Board finds that the most 
probative medical opinion evidence weighs against the 
veteran's claim. The June 2004 non-VA physician, Dr. S.M., 
opined that the veteran's cervical spine arthritis is a 
result of his in-service left forearm laceration. However, 
the November 2002 and August 2006 VA physicians have opined 
that the veteran's cervical spine arthritis is not secondary 
to his service-connected left forearm laceration. The August 
2006 VA physician's opinion was based on review of the 
veteran's claims file and physical examination, and was 
provided with a rationale. In contrast, the June 2004 
physician, Dr. S.M., based his opinion on the veteran's 
report of the incident in service and not based on review of 
the documented medical evidence included in the claims file. 
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

As the August 2006 VA physician's medical opinion is based on 
review of the veteran's documented medical history and 
provided with rationale, this decision is more probative 
regarding the question of whether the veteran's arthritis of 
the neck (cervical spine) is secondary to his service-
connected left forearm laceration.

Regarding whether the veteran's arthritis of the neck 
(cervical spine) is directly related to his service, although 
the veteran complained of neck pain in service, no diagnosis 
was rendered and the service separation examination did not 
show any abnormality of the spine. Further, the first 
evidence of a diagnosis of a disability of the neck or 
cervical spine is shown approximately 36 years after the 
veteran's discharge from service. As this diagnosis are more 
than one year after the veteran's discharge from service, 
service connection on a presumptive basis as due to a chronic 
disability is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. Further, this gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that his current arthritis of the neck (cervical spine) 
resulted from his service. See Forshey, 12 Vet. App. at 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).

Further, although the veteran claims that his arthritis of 
the neck is secondary to his service-connected left forearm 
laceration, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu, 2 
Vet. App. at 494.

For all the foregoing reasons, the claim for service 
connection for arthritis of the neck, to include as secondary 
to service-connected left forearm laceration, must be denied. 
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for nerve damage, left ulnar neuropathy, 
to include as secondary to service-connected left forearm 
laceration, is denied.

Service connection for anxiety, to include as secondary to 
service-connected left forearm laceration, is denied.

Service connection for hypertension, to include as secondary 
to service-connected left forearm laceration, is denied.

Service connection for diabetes mellitus, type II, to include 
as secondary to service-connected left forearm laceration, is 
denied.

Service connection for arthritis of the right wrist, to 
include as secondary to service-connected left forearm 
laceration, is denied.

Service connection for arthritis of the neck area, to include 
as secondary to service-connected left forearm laceration, is 
denied.


REMAND

The petition to reopen the claims for service connection for 
arthritis of the right hand and right fingers, the claim for 
service connection for arthritis of the left shoulder, and 
the claim for a compensable rating for left forearm 
laceration are being remanded to provide the veteran adequate 
VCAA notice, for compliance with the April 2006 Board remand, 
and to provide the veteran a VA examination to determine the 
severity of his left forearm laceration disability.

Regarding the petition to reopen the claims for service 
connection for arthritis of the right hand and arthritis of 
the right fingers, procedurally, in July 1988, the RO denied 
the veteran's claim for service connection for arthritis of 
the right hand, stating that it was speculative to relate the 
arthritis of the hands to the veteran's in-service injury of 
the left forearm. The veteran did not appeal this decision 
and it became final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 
20.1103. Consideration of the claim included an April 1988 VA 
examination report with X-ray results that revealed deformity 
of the fifth distal interphalangeal joints which might 
reflect old trauma and/or be developmental. Bilaterally there 
were degenerative changes of the first metacarpophalangeal 
joint and there was a healed fracture on the right through 
the distal fifth metacarpal. On the right there was some 
deformity of the base of the fourth distal phalanx 
representing a combination of degenerative change and old 
trauma. The diagnosis was degenerative arthritis of both 
hands.

The veteran is currently claiming service connection for 
arthritis of the right hand and right fingers. As noted 
above, service connection for arthritis of the right hand to 
include arthritis of the right fingers, has previously been 
considered by the RO and denied. The veteran did not appeal 
the July 1988 rating decision after properly being notified 
of the decision in a July 1998 letter. Therefore, that 
decision is final regarding his claim for service connection 
for arthritis of the right hand and right fingers. 38 
U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103. Hence, to reopen 
the veteran's claim of service connection for arthritis of 
the right hand and right fingers, he must submit new and 
material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, as the RO did not address the question of whether 
new and material evidence has been received to reopen the 
claim of service connection for arthritis of the right hand 
and right fingers, the veteran has not been furnished the 
pertinent legal authority governing the question, nor 
afforded the opportunity to respond. Accordingly, to avoid 
any prejudice to the veteran, the RO should address the 
question of whether new and material evidence has been 
received to reopen the claim of service connection for 
arthritis of the right hand and right fingers, in the first 
instance. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, the Court of Appeals for Veterans Claims has held in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), that when a veteran 
applies to reopen a previously denied claim, VA must examine 
the bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

The RO has not considered the bases for the denial in the 
prior July 1988 RO rating decision and then provided the 
veteran a specifically tailored notice explaining what is 
needed to reopen the claim for service connection for 
arthritis of the right hand and right fingers in light of the 
prior deficiency(ies) in the claim. Therefore, proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
as to the claim on appeal.

Hence, due process of law requires a remand of the claim on 
appeal for full compliance with the VCAA's notice 
requirements. The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Regarding the claim for service connection for arthritis of 
the left shoulder, in the April 2006 Board remand, the Board 
directed the RO/AMC to obtain a medical opinion as to whether 
the veteran's arthritis of the left shoulder was causally 
related to his service-connected left forearm laceration or 
otherwise related to his service. Although the veteran was 
afforded a VA orthopedic examination in August 2006, the 
examination did not include examination of the veteran's left 
shoulder, nor did the physician opine as to whether the 
veteran's arthritis of the left shoulder was related to his 
service-connected left forearm laceration or related to his 
service. Therefore, the examination did not comply with the 
April 2006 Board remand directives.

Because the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts, this matter must again be remanded. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Regarding the veteran's claim for a compensable rating for 
left forearm laceration, an August 2003 non-VA medical record 
from P.O., M.D. shows that the physician thought the veteran 
might have superficial sensory neuropathy in relation to the 
scar on his forearm. In an October 2003 non-VA medical 
record, the same physician, Dr. P.O., again stated that the 
veteran might have superficial sensory neuropathy in relation 
to the scar on his forearm. On August 2006 VA examination, 
the VA physician did not consider whether the veteran has any 
neurological deficiencies regarding the scar on his left 
forearm. 38 C.F.R. § 4.118, Diagnostic Code 7805 states that 
all other scars are to be rated on limitation of function of 
the affected part. As there is evidence that suggests that 
the veteran has some neurological impairment related to the 
service-connected scar on his left forearm, a VA examination 
is necessary to determine the severity of any such 
neurological impairment.

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations at an appropriate VA medical facility. The 
veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, may well result 
in the denial of the claim for service connection for 
arthritis of the left shoulder and shall result in a denial 
of the claim for an increased rating. See 38 C.F.R. § 3.655 
(2007). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. If the veteran fails to report 
to the scheduled examinations, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Memphis, Tennessee, dated up to May 
2006. The records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). The RO must obtain all outstanding pertinent 
medical records from the Memphis VAMC since May 2006, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the veteran has not been provided the specific 
notice required in relation to his claim for an increased 
rating. Therefore, in the interest of due process, the Board 
finds that the RO/AMC should send a letter to the veteran 
that meets the requirements of Vazquez-Flores, to include the 
requirements necessary to substantiate a claim for an 
increased rating, what evidence VA will provide, what 
evidence the veteran is to provide, and that the veteran 
should submit any evidence in his possession that pertains to 
the claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), particularly as regards assignment of 
disability ratings and effective dates in connection with 
these claim. 

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims for service connection and 
for an increased rating. See 38 U.S.C.A § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Memphis, 
Tennessee VAMC all pertinent records of 
evaluation or treatment of the veteran's 
left shoulder and left forearm 
laceration, from May 2006 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. All records or responses 
received should be associated with the 
claims file.

2. The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claim for and increased 
rating for left forearm laceration.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim. The letter should 
also include specific notice required by 
Dingess/Hartman and Vazquez-Flores v. 
Peake (cited to above) - particularly as 
regards assignment of disability ratings 
and effective dates, as appropriate. To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the letter should include 
a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. The RO should also furnish to the 
veteran and his representative VCAA-
compliant corrective notice specific to 
the petition to reopen the claim for 
service connection for arthritis of the 
right hand and right fingers.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim. In this 
regard, the letter should explain what is 
needed to reopen the claim (in terms that 
specify the basis(es) for the prior July 
1988 denial), as well as what is needed 
to substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record. The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

4. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5. After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should then arrange for the veteran to 
undergo appropriate examinations by a 
physician(s) at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report(s) of the examination(s) 
should include discussion of the 
veteran's documented medical history 
and assertions. All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail. The physician(s) 
should set forth all examination 
findings, along with the rationale for 
any conclusions reached, in a printed 
(typewritten) report.

Arthritis of the Left Shoulder
The physician must review all pertinent 
records associated with the claims 
file, particularly the veteran's 
service medical records and the June 
2004 non-VA medical record from S.M., 
M.D. that states that the veteran's 
arthritis of the left shoulder is 
related to his in-service injury of the 
left forearm. Thereafter, the physician 
should offer an opinion as to whether 
the veteran's arthritis of the left 
shoulder was caused or aggravated by 
the service-connected left forearm 
laceration or is causally or 
etiologically related to the veteran's 
service.

Left Forearm Laceration
The physician should identify all 
manifestations of the veteran's scar of 
the left forearm to include any 
functional impairment related to the 
scar. Specifically, the examiner should 
note whether the veteran has any 
neurological impairment relating 
specifically to the scar on the left 
forearm.

A complete rationale for all opinions 
should be provided.

6. If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7. After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should address the 
question of whether new and material 
evidence to reopen the claim for 
service connection for arthritis of the 
right hand and right fingers has been 
received, in light of all pertinent 
evidence and legal authority.  

8. If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


